Exhibit 10.1

AIRCRAFT TIME SHARING AGREEMENT

This Aircraft Time Sharing Agreement (“Agreement”) is made and entered into as
of the 21st day of March, 2012, by and between Becton, Dickinson and Company, a
New Jersey corporation (“BD”), and Vincent Forlenza.

WHEREAS, BD operates (i) a Falcon 2000EX aircraft bearing Federal Aviation
Administration (“FAA”) Registration No. N522BD and Manufacturer’s Serial
No. 084, and (ii) a Falcon 900EX aircraft bearing FAA Registration No. N2BD and
Manufacturer’s Serial 072 (the foregoing aircraft, and any other aircraft
operated by BD during the term of this agreement, are referred to herein
collectively as the “Aircraft”); and

WHEREAS, Mr. Forlenza is the Chief Executive Officer and President of BD; and

WHEREAS, the Compensation and Benefits Committee of the Board of Directors of
BD, by resolution adopted on September 26, 2011 (the “Resolution”), authorized
and encouraged Mr. Forlenza to use the Aircraft for all personal air travel
purposes to the extent practicable within business constraints, taking into
account competing business use for the Aircraft, and when appropriate, to be
accompanied by members of his family while in the Aircraft;

WHEREAS, BD desires to make such Aircraft available to Mr. Forlenza for the
above operations on a time sharing basis in accordance with §91.501 of the
Federal Aviation Regulations (“FARs”), and in a manner consistent with the
Resolution and the terms of this Agreement; and

NOW, THEREFORE, in consideration of the mutual covenants herein set forth, the
parties agree as follows as to each of the Aircraft:

1. Provision of Aircraft. BD agrees to provide the Aircraft to and operate
Aircraft for Mr. Forlenza on a time sharing basis in accordance with the
provisions of §§ 91.501(b)(6), 91.501(c)(1) and 91.501(d) of the FARs for the
term of this Agreement.

2. Reimbursement of Expenses. The charge imposed by BD for transportation
furnished under this Agreement shall be up to the sum of the expenses set forth
in subsections (a)-(i) below in respect of the specific flight or flights to
which such charge applies:

 

  (a) Fuel, oil, lubricants, and other additives;

 

  (b) Travel expenses of the crew, including food, lodging, and ground
transportation;

 

  (c) Hangar and tie-down costs away from the Aircraft’s base of operation;

 

  (d) Insurance obtained for the specific flight;

 

  (e) Landing fees, airport taxes, and similar assessments;

 

  (f) Customs, foreign permit, and similar fees directly related to the flight;

 

  (g) In-flight food and beverages;

 

  (h) Flight planning and weather contract services; and

 

  (i) An additional charge equal to one hundred percent (100%) of the expenses
listed in subparagraph (a) above.



--------------------------------------------------------------------------------

3. Invoicing and Payment. All payments to BD by Mr. Forlenza hereunder shall be
paid in the manner set forth in this Section 3. BD will pay to suppliers,
employees, contractors and governmental entities all expenses related to the
operation of Aircraft hereunder in the ordinary course. As to each flight
operated hereunder, BD will provide to Mr. Forlenza an invoice in an amount
specified in Paragraph 2 of this Agreement (plus air transportation excise
taxes, as applicable, imposed by the Internal Revenue Code and any other
government imposed ad valorem taxes, charges or fees). Mr. Forlenza shall pay
the full amount of such invoice within thirty (30) days of the date of the
invoice. In the event BD has not received supplier invoices for reimbursable
charges relating to such flight prior to such invoicing, BD may issue
supplemental invoice(s) for such charge(s) to Mr. Forlenza, and Mr. Forlenza
shall pay such charge(s) within thirty (30) days of the date of the supplemental
invoice.

4. Flight Notifications. Mr. Forlenza will provide BD with flight notifications
and proposed flight schedules as far in advance as possible. Flight
notifications shall be in a form, whether oral or written, mutually convenient
to and agreed upon by the parties. Mr. Forlenza shall provide at least the
following information for each proposed flight reasonably in advance of the
desired departure time as required by BD or its flight crew:

 

  (a) departure point;

 

  (b) destination;

 

  (c) proposed date and time of flight;

 

  (d) number and identity of anticipated passengers;

 

  (e) nature and extent of baggage and/or cargo to be carried;

 

  (f) proposed date and time of return flight, if any;

 

  (g) preferred aircraft; and

 

  (h) any other information concerning the proposed flight that may be pertinent
to or required by BD or its flight crew.

5. Aircraft Scheduling. BD shall have final authority over all scheduling of the
Aircraft, including determination of which Aircraft shall be operated on a
particular flight, provided, however, that BD will use its reasonable efforts to
accommodate Mr. Forlenza’s requests.

6. Aircraft Maintenance. BD shall be solely responsible for securing scheduled
and unscheduled maintenance, preventive maintenance, and required or otherwise
necessary inspections of the Aircraft, and shall take such requirements into
account in scheduling the Aircraft. Performance of maintenance or inspection
shall not be postponed for the purpose of scheduling an Aircraft to accommodate
Mr. Forlenza’s request, unless such maintenance or inspection can safely be
conducted at a later time in compliance with applicable laws, regulations and
requirements, and such postponement is consistent with the sound discretion of
the pilot-in-command.

7. Flight Crew. BD shall employ, pay for and provide a qualified flight crew for
all flight operations under this Agreement.

 

2



--------------------------------------------------------------------------------

8. Operational Authority and Control. BD shall be responsible for all aspects of
the physical and technical operation of the Aircraft and the safe performance of
all flights, and shall retain full authority and control, including exclusive
operational control, and possession of the Aircraft at all times during flights
operated under this Agreement. In accordance with applicable FARs, the qualified
flight crew provided by BD will exercise all required and/or appropriate duties
and responsibilities in regard to the safety of each flight conducted hereunder.
The pilot-in-command shall have absolute discretion in all matters concerning
preparation of the Aircraft for flight and the flight itself, the load carried
and its distribution, the decision whether or not a flight shall be undertaken,
the route to be flown, the place where landings shall be made, and all other
matters relating to operation of the Aircraft. Mr. Forlenza specifically agrees
that the flight crew shall have final and complete authority to delay or cancel
any flight for any reason or condition that in the sole judgment of the
pilot-in-command could compromise the safety of the flight, and to take any
other action that in the sole judgment of the pilot-in-command is necessitated
by considerations of safety. No such action of the pilot-in-command shall create
or support any liability to Mr. Forlenza or any other person for loss, injury,
damage or delay. The parties further agree that BD shall not be liable for delay
or failure to furnish an Aircraft and crew pursuant to this Agreement when such
failure is caused by government regulation or authority, mechanical difficulty
or breakdown, war, civil commotion, strike or labor dispute, weather conditions,
act of God, or other circumstances beyond BD’s reasonable control.

9. Insurance and Indemnification. (a) BD will maintain or cause to be maintained
in full force and effect throughout the term of this Agreement aircraft
liability insurance in respect of each Aircraft, naming Mr. Forlenza as an
insured, in an amount at least equal to $300 million combined single limit for
bodily injury to or death of persons (including passengers) and property damage
liability.

(b) BD shall use reasonable efforts to procure such additional insurance
coverage as Mr. Forlenza may request, naming Mr. Forlenza as an insured;
provided, that the cost of such additional insurance shall be borne by
Mr. Forlenza pursuant to Paragraph 2(d) hereof.

(c) Notwithstanding the obligations set forth in subparagraphs (a) and (b) of
this Section 9, BD shall indemnify Mr. Forlenza and hold him harmless against
all liabilities, obligations, losses, damages, penalties, and actions (including
without limitation reasonable attorneys’ fees and expenses) of any nature which
may be imposed on, incurred by or asserted against Mr. Forlenza caused by or
arising out of any flight operated under this Agreement. The provisions of this
subsection shall survive the termination of this Agreement.

10. Warranties. Mr. Forlenza warrants that:

(a) Mr. Forlenza will use the Aircraft under this Agreement only for his own
account, consistent with the Resolution, and will not use such Aircraft for the
purpose of providing transportation of passengers or cargo for compensation or
hire;

(b) Mr. Forlenza will not permit any lien, security interest or other charge or
encumbrance to attach against an Aircraft as a result of his actions or
inactions, and shall not convey, mortgage, assign, lease or in any way alienate
an Aircraft or his rights hereunder; and

 

3



--------------------------------------------------------------------------------

(c) Throughout the term of this Agreement, Mr. Forlenza and his guests will
abide by and conform to all such laws, rules and regulations as may from time to
time be in effect and applicable to him relating in any way to the operation or
use of an Aircraft under this Agreement.

11. Base of Operations. Mr. Forlenza acknowledges that the base of operations of
any Aircraft may be changed temporarily or permanently by BD without notice.

12. Notices and Communications. All notices and other communications under this
Agreement shall be in writing (except as permitted in Section 4) and shall be
given (and shall be deemed to have been duly given upon receipt or refusal to
accept receipt) by personal delivery, addressed as follows:

 

If to BD:   Becton, Dickinson and Company   1 Becton Drive   Franklin Lakes, NJ
07417   Attn: Chief Financial Officer If to Mr. Forlenza:   Vincent Forlenza  
C/o Becton, Dickinson and Company   1 Becton Drive   Franklin Lakes, NJ 07417

or to such other person or address as either party may from time to time
designate in writing.

13. Further Acts. Each of BD and Mr. Forlenza shall from time to time perform
such other and further acts and execute such other and further instruments as
may be required by law or may be necessary (i) to carry out the intent and
purpose of this Agreement, or (ii) to establish, maintain or protect the
respective rights and remedies of the other party.

14. Successors and Assigns. Neither this Agreement nor any party’s interest
herein shall be assignable to any third party. This Agreement shall inure to the
benefit of and be binding upon the parties hereto, their representatives and
their successors.

15. Termination. Either party may terminate this Agreement for any reason upon
written notice to the other, such termination to become effective thirty
(30) days from the date of the notice; provided, that this Agreement may be
terminated as a result of a breach by either party of its obligations under this
Agreement on ten (10) days’ written notice by the non-breaching party to the
breaching party; and provided further, that this Agreement may be terminated on
such shorter notice as may be required to comply with applicable laws,
regulations or insurance requirements.

16. Severability; Conflicts. If any provision of this Agreement is held to be
illegal, invalid or unenforceable, the legality, validity and enforceability of
the remaining provisions shall not be affected or impaired. To the extent the
FARs and the Resolution conflict, the FARs shall govern.

 

4



--------------------------------------------------------------------------------

17. Entire Agreement; Amendment or Modification. This Agreement supersedes and
replaces any previous agreement between the parties hereto concerning the
subject matter hereof, constitutes the entire agreement between the parties with
respect to that subject matter, and is not intended to confer upon any person or
entity any rights or remedies not expressly granted herein. This Agreement may
be amended or modified only in writing duly executed by both parties hereto.

18. TRUTH IN LEASING STATEMENT PURSUANT TO SECTION 91.23 OF THE FEDERAL AVIATION
REGULATIONS. (a) BD CERTIFIES THAT THE AIRCRAFT HAS BEEN INSPECTED AND
MAINTAINED WITHIN THE 12-MONTH PERIOD PRECEDING THE DATE OF THIS AGREEMENT IN
ACCORDANCE WITH THE PROVISIONS OF PART 91 OF THE FEDERAL AVIATION REGULATIONS,
AND THAT ALL APPLICABLE REQUIREMENTS FOR THE AIRCRAFTS’ MAINTENANCE AND
INSPECTION THEREUNDER HAVE BEEN MET AND ARE VALID FOR THE OPERATIONS TO BE
CONDUCTED UNDER THIS AGREEMENT.

(b) BD AGREES, CERTIFIES AND ACKNOWLEDGES THAT WHENEVER AN AIRCRAFT IS OPERATED
UNDER THIS AGREEMENT, BD SHALL BE KNOWN AS, CONSIDERED, AND SHALL IN FACT BE THE
OPERATOR OF THAT AIRCRAFT, AND THAT BD UNDERSTANDS ITS RESPONSIBILITIES FOR
COMPLIANCE WITH APPLICABLE FEDERAL AVIATION REGULATIONS.

(c) THE PARTIES UNDERSTAND THAT AN EXPLANATION OF FACTORS AND PERTINENT FEDERAL
AVIATION REGULATIONS BEARING ON OPERATIONAL CONTROL CAN BE OBTAINED FROM THE
NEAREST FAA FLIGHT STANDARDS DISTRICT OFFICE. BD FURTHER CERTIFIES THAT IT WILL
SEND, OR CAUSE TO BE SENT, A TRUE COPY OF THIS AGREEMENT TO: FEDERAL AVIATION
ADMINISTRATION, AIRCRAFT REGISTRATION BRANCH, ATTN. TECHNICAL SECTION (AVN-450),
P.O. BOX 25724, OKLAHOMA CITY, OKLAHOMA 73125, WITHIN 24 HOURS AFTER ITS
EXECUTION, AS REQUIRED BY SECTION 91.23(c)(1) OF THE FEDERAL AVIATION
REGULATIONS.

[Signature Page Follows]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

BECTON, DICKINSON AND COMPANY By:  

/s/ David V. Elkins

Name:  

David V. Elkins

Title:  

Executive Vice President & Chief Financial Officer

/s/ Vincent A. Forlenza

Vincent Forlenza

The undersigned hereby consents to the transactions contemplated by this
Aircraft Time Share Agreement between Becton, Dickinson and Company and Vincent
Forlenza.

 

FRANKLIN LAKES ENTERPRISES, L.L.C. By:  

/s/ Richard A. Carbone

Name:  

Richard A. Carbone

Title:  

Manager

 

6